Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 02/05/2020.
Claims 1-24 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

As to claim 13:
Regarding the terms “computer readable medium” in claim 37; the broadest reasonable interpretation of a claim drawn to a computer readable medium, as the claim presented, covers both forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 1351 OG 212, Feb 23 2010.

The Examiner suggests that the Applicant replaces “computer readable medium” in claim 37 with - - non- transitory computer readable medium - -



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by zhou et al “INCREMENTAL NETWORK QUANTIZATION: TOWARDS LOSSLESS CNNS WITH LOW-PRECISION WEIGHTS” Intel Lags China, August, 2017.

Regarding claims, 25, 31, 37, and 43, Zhou discloses:

An apparatus comprising: 
logic, at least partially comprising hardware logic (see Introduction, The advantage of such kind of low-precision models is that the original floating-point multiplication operations can be replaced by cheaper binary bit shift operations on dedicated hardware like FPGA....), to: partition a plurality of model weights in a deep neural network (DNN) model into a first group of weights and a second group of weights (see 2.2 INCREMENTAL QUANTIZATION STRATEGY , Weight partition is to divide the weights in each layer of a pre-trained full-precision CNN model into two disjoint groups which play complementary roles in our INQ....); 
convert each weight in the first group of weights to a power of two; repeatedly retrain the DNN model while converting a subset of weights in the second group to a power of two or zero (see Fig. 2, see 2.2 INCREMENTAL QUANTIZATION STRATEGY, the weights are converted to be either powers of two or zero....., The weights in the second group adapt to compensate for the loss in model accuracy, thus they are the ones to be re-trained. Once the first run of the quantization and re-training operations is finished, all the three operations are further conducted on the second weight group in an iterative manner, until all the weights are converted to be either powers of two or zero.....) .  


Regarding claims, 26, 32, 38, and 44, Zhou discloses:
further comprising logic, at least partially including hardware logic, to: determine an absolute value for each of the model weights; compare the absolute value of each of the model weights to a threshold; and assign weights less than the threshold into the first group of weights (see 3.1 RESULTS ON IMAGENET, the weights are divided into two disjoint groups by comparing their absolute values with layer-wise thresholds which are automatically determined by a given splitting ratio...., see 3.2 ANALYSIS OF WEIGHT PARTITION STRATEGIES, all the weights have equal probability to fall into the two disjoint groups, pruning-inspired strategy considers that the weights with larger absolute values are more important than the smaller ones to form a low-precision base for the original CNN model....).

Regarding claims, 27, 33, 39, and 45, Zhou discloses:
further comprising logic, at least partially including hardware logic, to: determine a bitwidth for storing each weight which is converted to a power of two or zero (see 3.3 THE TRADE-OFF BETWEEN EXPECTED BIT-WIDTH AND MODEL ACCURACY, for 4-bit, 3-bit and 2-bit ternary models, respectively. The required number of epochs also increases when the expected bit-width goes down, and it reaches 30 when training our 2-bit ternary model....).

Regarding claims, 28, 34, 40, and 46, Zhou discloses:
further comprising logic, at least partially including hardware logic, to: determine a plurality of range values for categorizing the plurality of model weights into respective powers of two or zero based at least in part on the bitwidth (see 2.2 INCREMENTAL QUANTIZATION STRATEGY and 3 EXPERIMENTAL RESULTS).

Regarding claims, 29, 35, 41, abd 47, Zhou discloses:
further comprising logic, at least partially including hardware logic, to: determine an upper bound for the plurality of range values based at least in part on absolute values of the plurality of model weights (see Introduction, INQ achieves improved accuracy in comparison with their respective full-precision baselines. The absolute top-1 accuracy gain ranges from 0.13% to 2.28%, and the absolute top-5 accuracy gain is in the range of 0.23% to 1.65%. (2) INQ has the property of easy convergence in training...., see 3.2 ANALYSIS OF WEIGHT PARTITION STRATEGIES).

Regarding claims, 30, 36, 42, and 48, Zhou discloses:
further comprising logic, at least partially including hardware logic, to: determine a lower bound for the plurality of range values based at least in part on the upper bound and the bitwidth (see Introduction, INQ achieves improved accuracy in comparison with their respective full-precision baselines. The absolute top-1 accuracy gain ranges from 0.13% to 2.28%, and the absolute top-5 accuracy gain is in the range of 0.23% to 1.65%. (2) INQ has the property of easy convergence in training...., see 3.2 ANALYSIS OF WEIGHT PARTITION STRATEGIES).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851